         Case: 3:20-cv-00300-SA Doc #: 11 Filed: 09/21/21 1 of 1 PageID #: 409



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

BILL SWICK AND GAME ON
OFFSHORE, LLC                                                                APPELLANTS

V.                                                     CIVIL ACTION NO. 3:20-CV-300-SA

WILLIAM L. FAVA, CHAPTER 7 TRUSTEE
FOR THE ESTATE OF STEVEN KEITH JENKINS                                          APPELLEE

                                          ORDER

      For the reasons fully explained in the separate Memorandum Opinion issued this day, the

Court ORDERS the following: The Bankruptcy Court’s Order [2] is AFFIRMED, and this CASE is

DISMISSED with prejudice.

      SO ORDERED, this the 21st day of September, 2021.

                                                /s/ Sharion Aycock
                                                UNITED STATES DISTRICT JUDGE
